Motion for reinstatement granted only insofar as to refer this matter to the Departmental Disciplinary Committee for a hearing pursuant to 22 NYCRR 603.14 (g), where petitioner will have the burden of establishing by clear and convincing evidence that he possesses the requisite character and general fitness to resume the practice of law, and otherwise meets the standards for reinstatement set out in section 603.14 (b) of the Rules of this Court. No opinion. Concur—Rosenberger, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.